Case 8:19-cv-00710-MSS-TGW Document 341 Filed 09/15/21 Page 1 of 27 PageID 12071




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                               TAMPA DIVISION

      UMG RECORDINGS, INC., et al.,

                 Plaintiffs,

           v.                                       Case No. 8:19-cv-710-MSS-TGW
      BRIGHT HOUSE NETWORKS, LLC,

                 Defendant.

                         PLAINTIFFS’ MOTION TO COMPEL

           Plaintiffs move for an order compelling Bright House Networks, LLC

  (“BHN”) to (1) provide responses to Interrogatories and Requests for Admission

  that seek information central to Plaintiffs’ claims and that impose a minimal

  burden on BHN, (2) produce a single spreadsheet that BHN admits contains data

  relevant to this case, and (3) produce documents that BHN appears to have

  improperly withheld on the basis of attorney-client privilege.

          Plaintiffs raised these issues in email and telephone conferrals with BHN

  starting in April 2021 but were unable to resolve them. 1 After having reached

  impasse, Plaintiffs informed BHN by email of September 14, 2021 of their intent




  1See Declaration of Neema T. Sahni Exs. H (showing email conferral between the parties
  between July 16, 2021 and July 28, 2021), J (showing email conferral between the parties
  between August 9, 2021 and August 24, 2021), O (showing email conferral between the parties
  on April 12, 2021 and April 26, 2021), P (showing email conferral between the parties on May 12,
  2021, May 28, 2021, June 4, 2021, June 14, 2021, June 30, 2021, July 1, 2021, July 2, 2021, July
  6, 2021, and July 7, 2021), Q (showing email conferral between the parties on July 30, 2021).
Case 8:19-cv-00710-MSS-TGW Document 341 Filed 09/15/21 Page 2 of 27 PageID 12072




  to move for the relief requested herein and offered to confer by phone. 2 The

  parties conferred by telephone on September 15, 2021, with respect to the

  privilege waiver issue but were unable to reach resolution.

                                        ARGUMENT

  I.     BHN Should Provide Basic, Readily-Available Information
         About its Termination of Subscribers’ Accounts.

         Subscriber terminations are a central issue in this case. Plaintiffs’

  contributory infringement claim alleges that BHN materially contributed to

  copyright infringement by continuing to provide service—including by failing to

  terminate service—to known repeat infringers. See First Amended Complaint

  (Dkt. 96-1), ¶¶ 87, 93, 94. In response, BHN has argued that terminating a

  subscriber is not something it would lightly do because of the purported

  “devastating” effect of cutting off a subscriber’s internet service. Answer and

  Counterclaims (Dkt. 164) at 47 ¶ 10. In addition, BHN contends it is entitled to

  safe harbor from liability, which requires it to demonstrate that it “adopted and

  reasonably implemented” a policy to terminate repeat infringers in appropriate

  circumstances. See Dkt. 164 at 44–45; 17 U.S.C. § 512(i)(1)(A). Plaintiffs are thus

  entitled to basic information about under what circumstances, if any, BHN

  determined it was appropriate to terminate subscribers, or to reinstate previously

  terminated subscribers.



  2See Declaration of Neema T. Sahni Exs. I (showing email conferral between the parties on
  September 14, 2021), BB (showing email and telephonic conferral between the parties on
  September 14, 2021 and September 15, 2021).


                                             —2—
Case 8:19-cv-00710-MSS-TGW Document 341 Filed 09/15/21 Page 3 of 27 PageID 12073




         A.     Plaintiffs’ Interrogatory 17

  Interrogatory 17: Identify each Subscriber, by account number, whose internet
  service BHN terminated for non-payment from March 2013 through May 2016, and
  about whom BHN received at least three (3) Infringement Notices.
  Answer: Bright House objects that this request is overbroad, unduly burdensome, and
  seeks information that is outside the scope of permissible discovery because it is not
  relevant to any party’s claim or defense, including without limitation because the
  request seeks information about non-parties and works not at issue in this case, and
  because the information Plaintiffs seek would lack relevance in any event. Bright House
  further objects to Plaintiffs’ use of the defined term “Infringement Notice” as overbroad
  and unduly burdensome, vague and ambiguous, as argumentative, as improperly
  incorporating a legal conclusion, and as requiring Bright House to speculate as to the
  existence and ownership of unidentified copyrights, and as to whether a particular
  notification was made “pursuant to” the DMCA. Bright House further objects to this
  request because it is overly broad and unduly burdensome. Bright House further
  objects to this request to the extent it seeks information that is not reasonably accessible
  because of undue burden or cost, and Bright House reserves the right to shift the cost of
  accessing such information to Plaintiffs. Bright House reserves its right to respond to
  this interrogatory pursuant to Fed. R. Civ. P. 33(d)

         This Interrogatory asks BHN to identify the overlap between two groups of

  accounts it has already identified: (1) accounts that BHN terminated for non-

  payment, which this Court has already held to be relevant and ordered BHN to

  identify in response to Plaintiffs’ Interrogatory 12; 3 and (2) accounts that were

  the subject of three or more infringement notices. A sworn answer identifying

  the overlap between these two categories is important because it will show that

  BHN refused to terminate known repeat infringers, but terminated those same

  subscribers when they stopped paying their bills. Recognizing its relevance, the

  Special Master ordered Charter to provide an analogous set of information in the


  3Judge Scriven ordered BHN to respond to Interrogatory 12, see Dkt. 134 at 2, which asks BHN
  to “State the number of Subscribers, per month and year, whose internet service [it] terminated
  for failing to pay amounts owing on the Subscriber’s account.” This Interrogatory asked for the
  monthly totals of subscribers terminated; the individual account numbers underlying those
  totals are known only to BHN.


                                              —3—
Case 8:19-cv-00710-MSS-TGW Document 341 Filed 09/15/21 Page 4 of 27 PageID 12074




  parallel Charter litigation. See Dkt. 230 at 7–9, Warner Records, Inc. v. Charter

  Communications, Inc., No. 19-cv-00874 (D. Colo. Aug. 12, 2020).

         The requested information is relevant because it will rebut BHN’s

  contention that the reason it didn’t terminate subscribers in response to

  infringement notices was because “[l]osing Internet access can have devastating

  consequences for a subscriber” as the Internet is “virtually indispensable to

  functioning in the modern world.” Dkt. 164 at 46 ¶6, 47 ¶10. Judge Scriven has

  already held that BHN’s termination of subscribers for non-payment “certainly is

  relevant information to support the Plaintiffs’ rejoinder to Defendant’s defense”

  that “termination of infringers is untenable and essentially unconscionable

  because internet use is so ubiquitous and essential to the fabric of everyday life.”

  Dkt. 134 at 2. She therefore ordered BHN to state the number of subscribers it

  terminated for non-payment during the Claim Period, observing that there is “no

  basis factually or legally for the limitation of discovery concerning Defendant’s

  termination of customers for non-payment.” Id.

         This Interrogatory simply asks for BHN to identify the most relevant

  subset of the information Judge Scriven already ordered:




                                                                            There is no better


  4All exhibit references refer to the exhibits to the Declaration of Neema T. Sahni, dated Sept. 15,
  2021.


                                               —4—
Case 8:19-cv-00710-MSS-TGW Document 341 Filed 09/15/21 Page 5 of 27 PageID 12075




  rejoinder to BHN’s position that it was “essentially unconscionable” to terminate

  a repeat infringer than to show that BHN did, in fact, do so—but only because

  they stopped paying, not because of their infringement.

         Finally, there is no appreciable burden here as BHN need only cross-

  reference two already-identified data sets (only one of which has been provided

  to Plaintiffs).

         B.     Plaintiffs’ Interrogatory 24

  Interrogatory 24: Of those Subscribers whose internet service was terminated (as
  reflected in BHN's December 14, 2020 Third Supplemental Response to Plaintiffs'
  Interrogatory No. 14), state the total number who reinstated their internet service with
  BHN subsequent to the termination.
  Answer: Bright House objects that this request is overbroad, unduly burdensome, and
  seeks information that is outside the scope of permissible discovery because it is not
  relevant to any party’s claim or defense, because it seeks information about works and
  parties not at issue in this case and for a time period well outside of Plaintiffs’ claims
  period in this case. Bright House further objects to this request as vague and
  ambiguous, in particular as to the undefined phrase “reinstate[]... internet service.”
  Bright House further objects to this request as vastly overbroad and unduly
  burdensome, in particular to the extent it purports to requires Bright House to speculate
  as to the identities of individuals who signed up for Internet accounts with Bright
  House, including without limitation whether different names may refer to the same
  individual or whether the same name may refer to different individuals. Bright House
  further objects to this request to the extent it seeks information that is not reasonably
  accessible because of undue burden or cost, and Bright House reserves the right to shift
  the cost of accessing such information to Plaintiffs. Bright House reserves its right to
  respond to this interrogatory pursuant to Fed. R. Civ. P. 33(d).

         This Interrogatory asks BHN to state how many of the 18 subscribers it

  terminated for infringement during the Claim Period (see Ex. D) later had their

  accounts restored, thereby demonstrating whether those terminations were real

  or “nominal.”

         This request is directly relevant to BHN’s safe harbor defense. See 17

  U.S.C. § 512(i)(1)(A). In BMG Rights Mgmt. (US) LLC v. Cox Commc'ns, Inc.,


                                           —5—
Case 8:19-cv-00710-MSS-TGW Document 341 Filed 09/15/21 Page 6 of 27 PageID 12076




  149 F. Supp. 3d 634 (E.D. Va. 2015), the court held that “[t]o implement the

  repeat infringer policy contemplated by § 512(i), the penalty imposed by service

  providers must be termination . . . [and] service providers cannot skirt the

  termination requirement by imposing something short of complete termination

  of a subscriber or account holder.” Id. at 658, reversed in part on other

  grounds, 881 F.3d 293 (4th Cir. 2018). The BMG Court found that Cox fell short

  of that actual termination requirement, as a matter of law, due to its practice of

  “reactivating” subscribers once they were terminated. Because these subscribers

  were only “nominally terminated, only to be reactivated upon request,” the court

  found that “no reasonable juror could find that Cox implemented a repeat-

  infringer policy.” Id. at 654, 658.




  The remaining question is simply, of 18 subscribers, for how many was that true.

        BHN’s primary objection to providing this information is that it terminated

  17 of the 18 subscribers near the end of the Claim Period, and so may need to look

  beyond that timeframe to answer. See Ex. H. But that is not a valid basis for

  concealing how many of these terminations were not genuine. Whether BHN

  later reinstated subscribers whom it terminated during the Claim Period is

  unquestionably relevant; indeed, this information was dispositive in BMG. And

  BHN cannot refuse to provide that information simply because it failed to

  terminate virtually any subscribers until the very end of the Claim Period.


                                         —6—
Case 8:19-cv-00710-MSS-TGW Document 341 Filed 09/15/21 Page 7 of 27 PageID 12077




        Nor is there any meaningful burden in answering: there are only 18

  subscribers at issue, BHN knows who they are, and it merely needs to look up

  those subscribers’ account information.

  II.   BHN Should Provide a Responsive and Concededly Relevant
        “Metrics Report.”
  Request 21: Documents concerning the impact or effectiveness of any graduated
  response program, DMCA Policy, or Repeat Infringer Policy in stopping alleged
  copyright infringement through the use of Defendants’ internet services.
  Answer: Subject to and without waiving the foregoing objections, upon entry of an
  appropriate protective order Bright House will produce responsive, non-privileged
  documents concerning Bright House’s DMCA policy as a deterrent to copyright
  infringement during the Discovery Period, to the extent Bright House finds such
  documents within its possession, custody, or control after undertaking a reasonable and
  diligent search and to the extent not already produced in response to other requests.

        Plaintiffs seek production of a single existing spreadsheet summarizing

  BHN’s receipt and processing of, and responses to, infringement notices. The

  same type of spreadsheets—so-called monthly “metrics reports”—are among the

  most important documents in the parallel Charter litigation. The spreadsheets

  detail, among other things,

                                                                      . 5 This monthly

  data demonstrates

                                           , and therefore is both relevant and




  5




                                          —7—
Case 8:19-cv-00710-MSS-TGW Document 341 Filed 09/15/21 Page 8 of 27 PageID 12078




  directly responsive to Plaintiffs’ RFP 21. 6 BHN has conceded that its parent

  company, Charter,

                                                              , but it refuses to produce it.

  Ex. H.

           Though BHN concedes the spreadsheet

                                                         , it objects on the grounds that (1)

  similar data (though not all such data) is reflected in pieces in other documents

  produced by BHN; and (2) the spreadsheet comes from the files of Charter, which

  acquired BHN in May 2016. See id. Neither reason is valid.

           First, BHN may not withhold a relevant, responsive document simply

  because it contains information reflected, in pieces, in other documents. That

  does not make the document less relevant or responsive, nor does it absolve BHN

  of its obligation to produce it. See EEOC v. Regency Health Assocs., No. 1:05-cv-

  2519, 2006 WL 8432578, at *3, n.4 (N.D. Ga. Sept. 6, 2006) (compelling

  production of responsive documents even though defendant’s productions

  already reflected the same information). Indeed, one of the reasons that the

  metrics reports are central to the parallel Charter litigation is that




  6Because the spreadsheet includes information concerning core issues in this case, it is also
  responsive to other RFPs that Plaintiffs have served and for which BHN has agreed to produce
  documents, including at least RFP 138, seeking “Documents concerning BHN’s program of
  monitoring Subscribers for copyright infringement, including the list of customers to be
  monitored, “report[s] of monitoring” Subscribers’ activity for copyright infringement (e.g.,
  BHN_00002541), “tracking records” (e.g., BHN_00002472), and “Arbor logs” (e.g.,
  BHN_00002305).


                                              —8—
Case 8:19-cv-00710-MSS-TGW Document 341 Filed 09/15/21 Page 9 of 27 PageID 12079




         Second, that the document came from the files of BHN’s parent company,

  Charter, is irrelevant because BHN has custody and control of it. BHN was

  acquired by Charter in May 2016, it is represented by the same counsel, and the

  Charter in-house legal department is overseeing both this case and the Charter

  litigation. Indeed, every document that BHN has produced in this case is

  possessed by Charter. And BHN waived any right to object on this basis in any

  event. Plaintiffs defined “BHN” to include the company’s “parents,” and BHN did

  not object to that portion of the definition. Exs. A–B. See M.D. Fl. Discovery

  Handbook § III.A.6 (rev. Feb 1, 2021).

  III.   BHN Should Admit the Proportion of its Subscribers That
         Continued to Receive Infringement Notices Even After They
         Were the Subject of BHN’s Graduated Response Program.

         A.     Requests for Admission 51–59 7

  Request 54: Admit that at least 60% of the Subscribers who were placed in a Self-
  Release Quarantine between March 1, 2012 and May 17, 2016 were the subject of at least
  one Infringement Notice post-dating the quarantine at any time, including through the
  present.
  Answer: Bright House objects to this Request to the extent it is overly broad, unduly
  burdensome, irrelevant, and not proportional to the needs of the case. Bright House
  objects to this Request to the extent it seeks information that is not reasonably
  accessible because of undue burden or cost. Bright House further objects to this Request
  to the extent it calls for a legal conclusion regarding what constitutes an “Infringement
  Notice” and to the extent it seeks information beyond Plaintiffs’ notices. Bright House
  further objects to this Request to the extent it calls for information within Plaintiffs’

  7RFAs 51–59 are substantively identical, with each RFA asking BHN to admit that a certain
  percentage of its Subscribers who were placed in a Self-Release Quarantine later received one or
  more additional infringement notices. See Ex. F. These RFAs differ only with respect to the
  percentage that BHN is asked to admit. BHN’s response to each of these RFAs is identical. See
  Ex. CC.


                                              —9—
Case 8:19-cv-00710-MSS-TGW Document 341 Filed 09/15/21 Page 10 of 27 PageID 12080




   possession, custody, or control. Bright House further objects to this Request because it
   seeks information more properly gathered through other means of discovery. See
   Demaria v. Gisbex Clearing Corp., S.A., 2012 WL 13008158, at *2 (S.D. Fla. Mar. 12,
   2012) (“Requests to admit are not a discovery tool in the truest sense, but, rather a
   procedure for obtaining admissions for the record of facts already known. Their purpose
   is not to pin plaintiff to a particular set of facts to rely on at trial, but rather to eliminate
   the need to prove facts which neither party disputes.”) (citation omitted). Based on the
   foregoing objections, denied.

          Plaintiffs allege that BHN materially contributed to infringement on its

   network by, among other things, instituting a “hollow ‘graduated response’

   program” that did not provide for effective actions to stop or deter known, repeat

   infringers. Dkt. 96-1, ¶ 87. Plaintiffs’ RFAs 51–59 seek admissions directly

   related to the effectiveness of that program. Specifically, these RFAs seek

   admissions that after BHN took one of the actions in the program, a “Self-Release

   Quarantine,” 8 a percentage of BHN’s subscribers went on to receive one or more

   additional infringement notices. Such information is squarely relevant to this

   case. If, for example, a large proportion of BHN subscribers whom BHN placed

   in Self-Release Quarantines continued to receive infringement notices, and BHN

   failed to modify its graduated response program despite knowing this, that would

   be compelling evidence of material contribution. Further, it would be probative

   of BHN’s willful contribution to its subscribers’ infringement, as it would show

   that BHN intentionally kept in place a program that it knew did not mitigate

   rampant infringement on its network.



   8




                                               — 10 —
Case 8:19-cv-00710-MSS-TGW Document 341 Filed 09/15/21 Page 11 of 27 PageID 12081




         In response to a separate discovery request, Interrogatory 19—which asks

   BHN to state the percentage of subscribers who were placed in a Self-Release

   Quarantine and later received one or more infringement notices—BHN also

   refused to answer, and instead provided Plaintiffs with instructions describing

   how to calculate that number. See Exs. E, K. Plaintiffs have followed these

   instructions and calculated the percentages. But the instructions are complex

   and convoluted, and through these RFAs Plaintiffs now simply seek to narrow

   issues at trial by having BHN admit to the output of these calculations. There is

   no reason why the parties should waste time at trial by having a witness testify to

   these calculations, when BHN can simply admit to them based on the step-by-

   step instructions it created itself.

         Nevertheless, BHN continues to stand on its objections to these RFAs,

   contending that the RFAs (1) “seek[] information beyond Plaintiffs’ notices,” (2)

   go “beyond the Discovery Period,” and (3) seek information “more properly

   gathered through other means of discovery.” See Exs. I, J.

         None of these objections is valid. BHN has already recognized the

   relevance of the percentages in providing Plaintiffs with instructions to calculate

   those numbers. Furthermore, there is a minimal burden to answering these

   RFAs. BHN need only implement the instructions it created itself, and it likely

   already did so to ensure that those instructions were accurate.

         BHN’s only remaining objection is that these RFAs seek information “more

   properly gathered through other means of discovery.” But that is wrong; these


                                          — 11 —
Case 8:19-cv-00710-MSS-TGW Document 341 Filed 09/15/21 Page 12 of 27 PageID 12082




   RFAs are aimed at accomplishing exactly what this discovery device is meant to

   do: “facilitate preparation for trial,” “ease the trial process,” and “reduce trial

   time.” See Advisory Committee Notes to Fed. R. Civ. P. 36; see also Demaria v.

   Gisbex Clearing Corp., S.A., 2012 WL 13008158, at *2 (S.D. Fla. Mar. 12, 2012)

   (cited in BHN’s objections; stating that RFAs are properly aimed at “obtaining

   admissions for the record of facts already known” and “eliminat[ing] the need to

   prove facts which neither party disputes”); Webb v. Westinghouse, 81 F.R.D. 431,

   436 (E.D. Pa. 1978) (requiring defendant to answer RFA seeking calculations

   related to raw data it had already produced).

          B.     Requests for Admission 60–68 9
   Request 66: Admit that at least 30% of the Subscribers who were placed in a Self-
   Release Quarantine between March 1, 2012 and May 17, 2016 were the subject of at least
   three Infringement Notices post-dating the quarantine at any time, including through
   the present.
   Answer: Bright House objects to this Request to the extent it is overly broad, unduly
   burdensome, irrelevant, and not proportional to the needs of the case. Bright House
   objects to this Request to the extent it seeks information that is not reasonably
   accessible because of undue burden or cost. Bright House further objects to this
   Request to the extent it calls for a legal conclusion regarding what constitutes an
   “Infringement Notice” and to the extent it seeks information beyond Plaintiffs’ notices.
   Bright House further objects to this Request to the extent it calls for information within
   Plaintiffs’ possession, custody, or control. Bright House further objects to this Request
   because it seeks information more properly gathered through other means of discovery.
   See Demaria v. Gisbex Clearing Corp., S.A., 2012 WL 13008158, at *2 (S.D. Fla. Mar.
   12, 2012) (“Requests to admit are not a discovery tool in the truest sense, but, rather a
   procedure for obtaining admissions for the record of facts already known. Their purpose
   is not to pin plaintiff to a particular set of facts to rely on at trial, but rather to eliminate
   the need to prove facts which neither party disputes.”) (citation omitted).
   Based on the foregoing objections, denied.



   9RFAs 60–68 are substantively identical, with each RFA asking BHN to admit that a certain
   percentage of its Subscribers who were placed in a Self-Release Quarantine later received three
   or more additional infringement notices. Ex. F. These RFAs differ only with respect to the
   percentage that BHN is asked to admit. BHN’s response to each is identical. Ex. CC.


                                               — 12 —
Case 8:19-cv-00710-MSS-TGW Document 341 Filed 09/15/21 Page 13 of 27 PageID 12083




          Where RFAs 51–59, discussed immediately above, seek admissions that a

   certain percentage of BHN’s subscribers received one or more additional

   infringement notices after being subject to a self-release quarantine, Plaintiffs’

   RFAs 60–68 seek admissions that a certain percentage received three or more

   infringement notices. Like RFAs 51–59, the information they seek is relevant,

   and BHN should confirm the calculations performed by Plaintiffs in accordance

   with BHN’s own instructions. See Section III.A, supra.

          C.     Requests for Admission 69–77 10

   Request 76: Admit that at least 20% of the Subscribers who were placed in a No-Release
   Quarantine between March 1, 2012 and May 17, 2016 were the subject of at least one
   Infringement Notice post-dating the quarantine at any time, including through the
   present.
   Answer: Bright House objects to this Request to the extent it is overly broad, unduly
   burdensome, irrelevant, and not proportional to the needs of the case. Bright House
   objects to this Request to the extent it seeks information that is not reasonably
   accessible because of undue burden or cost. Bright House further objects to this Request
   to the extent it calls for a legal conclusion regarding what constitutes an “Infringement
   Notice” and to the extent it seeks information beyond Plaintiffs’ notices. Bright House
   further objects to this Request to the extent it calls for information within Plaintiffs’
   possession, custody, or control. Bright House further objects to this Request because it
   seeks information more properly gathered through other means of discovery. See
   Demaria v. Gisbex Clearing Corp., S.A., 2012 WL 13008158, at *2 (S.D. Fla. Mar. 12,
   2012) (“Requests to admit are not a discovery tool in the truest sense, but, rather a
   procedure for obtaining admissions for the record of facts already known. Their purpose
   is not to pin plaintiff to a particular set of facts to rely on at trial, but rather to eliminate
   the need to prove facts which neither party disputes.”) (citation omitted). Based on the
   foregoing objections, denied.




   10RFAs 69–77 are substantively identical, with each RFA asking BHN to admit that a certain
   percentage of its Subscribers who were placed in a No-Release Quarantine later received one or
   more additional infringement notices. Ex. F. These RFAs differ only with respect to the
   percentage that BHN is asked to admit. BHN’s response to each is identical. Ex. CC.




                                               — 13 —
Case 8:19-cv-00710-MSS-TGW Document 341 Filed 09/15/21 Page 14 of 27 PageID 12084




          Plaintiffs’ RFAs 69–77 seek admissions that after BHN took a different

   action through its graduated response program, a “No-Release Quarantine,” 11 a

   percentage of BHN’s subscribers received one or more infringement notices. The

   information sought by these RFAs is relevant for the same reasons described

   above with respect to RFAs 50–68, and as with those RFAs, BHN has already

   provided Plaintiffs with instructions describing how to calculate the percentage

   sought by RFAs 69–77. BHN’s remaining objections are identical to those lodged

   with respect to RFAs 51–68, and are equally meritless for the same reasons.

          D.     Requests for Admission 78–86 12

   Request 86: Admit that at least 10% of the Subscribers who were placed in a No-Release
   Quarantine between March 1, 2012 and May 17, 2016 were the subject of at least three
   Infringement Notices post-dating the quarantine at any time, including through the
   present.
   Answer: Bright House objects to this Request to the extent it is overly broad, unduly
   burdensome, irrelevant, and not proportional to the needs of the case. Bright House
   objects to this Request to the extent it seeks information that is not reasonably
   accessible because of undue burden or cost. Bright House further objects to this
   Request to the extent it calls for a legal conclusion regarding what constitutes an
   “Infringement Notice” and to the extent it seeks information beyond Plaintiffs’ notices.
   Bright House further objects to this Request to the extent it calls for information within
   Plaintiffs’ possession, custody, or control. Bright House further objects to this Request
   because it seeks information more properly gathered through other means of discovery.
   See Demaria v. Gisbex Clearing Corp., S.A., 2012 WL 13008158, at *2 (S.D. Fla. Mar.
   12, 2012) (“Requests to admit are not a discovery tool in the truest sense, but, rather a
   procedure for obtaining admissions for the record of facts already known. Their purpose
   is not to pin plaintiff to a particular set of facts to rely on at trial, but rather to eliminate
   the need to prove facts which neither party disputes.”) (citation omitted). Based on the
   foregoing objections, denied.


   11



   12RFAs 78–86 are substantively identical, with each RFA asking BHN to admit that a certain
   percentage of its Subscribers who were placed in a No-Release Quarantine later received three
   or more additional infringement notices. Ex. F. These RFAs differ only with respect to the
   percentage that BHN is asked to admit. BHN’s response to each is identical. Ex. CC.


                                               — 14 —
Case 8:19-cv-00710-MSS-TGW Document 341 Filed 09/15/21 Page 15 of 27 PageID 12085




          Plaintiffs’ RFAs 78–86 are identical to RFAs 69–77, discussed in the

   preceding sub-section, except that they ask for the percentage of subscribers who

   received three or more infringement notices after BHN placed then in a “No-

   Release Quarantine,” as opposed to one or more notices. For the same reasons as

   described in Sections III.A–D, the information sought by these RFAs is relevant

   to core issues in the case, the RFAs seek to narrow issues at trial by asking BHN

   to admit to the output of calculations made pursuant to instructions BHN

   provided, and BHN’s remaining objections are without merit.

          E.     Requests for Admission 87–95 13

   Request 95: Admit that at least 10% of the Subscribers who received a Final Warning
   Letter between March 1, 2012 and May 17, 2016 were the subject of at least one
   Infringement Notice post-dating the letter at any time, including through the present.
   Answer: Bright House objects to this Request to the extent it is overly broad, unduly
   burdensome, irrelevant, and not proportional to the needs of the case. Bright House
   objects to this Request to the extent it seeks information that is not reasonably
   accessible because of undue burden or cost. Bright House further objects to this Request
   to the extent it calls for a legal conclusion regarding what constitutes an “Infringement
   Notice” and to the extent it seeks information beyond Plaintiffs’ notices. Bright House
   further objects to the extent Plaintiffs’ Request seeks information from beyond the
   Discovery Period. Bright House further objects to this Request because it seeks
   information more properly gathered through other means of discovery. See Demaria v.
   Gisbex Clearing Corp., S.A., 2012 WL 13008158, at *2 (S.D. Fla. Mar. 12, 2012)
   (“Requests to admit are not a discovery tool in the truest sense, but, rather a procedure
   for obtaining admissions for the record of facts already known. Their purpose is not to
   pin plaintiff to a particular set of facts to rely on at trial, but rather to eliminate the need
   to prove facts which neither party disputes.”) (citation omitted).
   Based on the foregoing objections, denied.




   13RFAs 87–95 are substantively identical, with each RFA asking BHN to admit that a certain
   percentage of its Subscribers who received a Final Warning letter later received one or more
   additional infringement notices. Ex. F. These RFAs differ only with respect to the percentage
   that BHN is asked to admit. BHN’s response to each is identical. Ex. CC.




                                              — 15 —
Case 8:19-cv-00710-MSS-TGW Document 341 Filed 09/15/21 Page 16 of 27 PageID 12086




          Plaintiffs’ RFAs 87–95 seek admissions that after BHN took another type

   of action against its Subscribers, a “Final Warning Letter,” 14 a percentage of

   BHN’s subscribers received one or more additional infringement notices. The

   information sought by these RFAs is relevant for the same reasons described

   above with respect to RFAs 51–86. In addition, there is no appreciable burden to

   responding. BHN sent only 272 Final Warning letters during the Discovery

   Period. See Ex. D. Therefore, BHN needs to assess whether, at most, 272 of its

   subscribers received additional infringement notices.

          F.     Requests for Admission 96–104 15

   Request 104: Admit that at least 10% of the Subscribers who received a Final Warning
   Letter between March 1, 2012 and May 17, 2016 were the subject of at least three
   Infringement Notices postdating the letter at any time, including through the present.
   Answer: Bright House objects to this Request to the extent it is overly broad, unduly
   burdensome, irrelevant, and not proportional to the needs of the case. Bright House
   objects to this Request to the extent it seeks information that is not reasonably
   accessible because of undue burden or cost. Bright House further objects to this Request
   to the extent it calls for a legal conclusion regarding what constitutes an “Infringement
   Notice” and to the extent it seeks information beyond Plaintiffs’ notices. Bright House
   further objects to the extent Plaintiffs’ Request seeks information from beyond the
   Discovery Period. Bright House further objects to this Request because it seeks
   information more properly gathered through other means of discovery. See Demaria v.
   Gisbex Clearing Corp., S.A., 2012 WL 13008158, at *2 (S.D. Fla. Mar. 12, 2012)
   (“Requests to admit are not a discovery tool in the truest sense, but, rather a procedure
   for obtaining admissions for the record of facts already known. Their purpose is not to
   pin plaintiff to a particular set of facts to rely on at trial, but rather to eliminate the need
   to prove facts which neither party disputes.”) (citation omitted).
   Based on the foregoing objections, denied.


   14




   15RFAs 87–95 are substantively identical, with each RFA asking BHN to admit that a certain
   percentage of its Subscribers who received a Final Warning letter later received three or more
   additional infringement notices. Ex. F. These RFAs differ only with respect to the percentage
   that BHN is asked to admit. BHN’s response to each of these RFAs is identical. Ex. CC.


                                               — 16 —
Case 8:19-cv-00710-MSS-TGW Document 341 Filed 09/15/21 Page 17 of 27 PageID 12087




          Plaintiffs’ RFAs 96–104 are identical to RFAs 87–95, discussed in the

   preceding sub-section, except that they ask for the percentage of subscribers who

   received three or more infringement notices after BHN sent them a “Final

   Warning Letter,” as opposed to one or more notices. For the same reasons as

   described in Sections III.A–E, the information sought by these RFAs is highly

   relevant. And as described in the preceding sub-section, BHN needs to assess the

   infringement histories of, at most, 272 subscribers.

   IV.    BHN Should Admit Whether It Contacted Plaintiffs or Any Other
          Parties to Dispute the Accuracy of Plaintiffs’ Notices Before
          April 15, 2016.

          A.     Request for Admission 21
   Request 21: Admit that, prior to April 15, 2016, Bright House never contacted
   Plaintiffs or Plaintiffs’ representatives to dispute the accuracy of any Infringement
   Notice sent to Bright House by Plaintiffs or on behalf of Plaintiffs.
   Answer: Bright House objects to this Request as overly broad, unduly burdensome,
   irrelevant, and not proportional to the needs of the case. Bright House also objects
   because it seeks information within the Plaintiffs’ control, and because to answer would
   require Bright House to search and investigate formal and informal, recorded and
   unrecorded communications involving “Bright House Networks, LLC, its parents,
   subsidiaries, affiliates, predecessors, officers, directors, agents, employees, and/or any
   other person or entity currently or previously acting or purporting to act on behalf of the
   defendant” and the tens of thousands of unknown individuals that constitute “Plaintiffs
   or Plaintiffs’ representatives”. Bright House further objects to this Request as overbroad
   and vague because Bright House does not know the identities of these thousands of
   individuals that constitute “Plaintiffs or Plaintiffs’ representatives.” Bright House
   further objects to this Request to the extent it seeks information beyond the Discovery
   Period. Bright House further objects to this Request to the extent it calls for a legal
   conclusion regarding “Infringement Notices.” The Request is also vague as to what
   constitutes notices sent “on behalf of Plaintiffs”. Bright House further objects to this
   Request to the extent the terms “dispute” and “accuracy” are vague and ambiguous.
   Bright House further objects this Request to the extent that it seeks information equally
   within Plaintiff’s possession, custody, or control. Bright House further objects this
   Request to the extent that it seeks information already produced in response to other
   discovery requests. Bright House further objects as it has always maintained that notices
   of infringement are merely allegations, not evidence of actual infringement or liability.
   Based on these objections, denied.



                                            — 17 —
Case 8:19-cv-00710-MSS-TGW Document 341 Filed 09/15/21 Page 18 of 27 PageID 12088




         RFA 21 asks BHN to admit that it never contacted Plaintiffs or Plaintiffs’

   representatives to dispute the accuracy of Plaintiffs’ infringement notices prior to

   April 15, 2016—the date of Plaintiffs’ formal notice of claims to BHN. To justify

   its inaction in the face of millions of infringement notices received from Plaintiffs

   and other rightsholders, BHN has taken the litigation position—not supported by

   any contemporaneous documents—that those notices were mere “allegations” of

   copyright infringement and that it had no way of knowing whether they were in

   fact accurate. BHN should have to tell Plaintiffs whether it contends that it ever

   contemporaneously expressed that belief to them. If not, that fact would tend to

   disprove BHN’s post-hoc litigation assertion that the notices were inaccurate and

   thus did not require any action from BHN.




            . But it refuses to do the same for this RFA, which asks if BHN ever

   disputed Plaintiffs’ notices before it was put on notice of their claims in April

   2016. There is no principled reason why it should treat these RFAs differently.

         BHN contends that that “to answer would require BHN to search and

   investigate . . . communications” involving BHN and Plaintiffs or Plaintiffs

   representatives. But the Federal Rules require that the answering party “fairly

   respond to the substance of the matter” and make a “reasonable inquiry.” Fed. R.

   Civ. P. 36(a)(4). See, e.g. Erie Ins. Prop. & Cas. Co. v. Johnson, 272 F.R.D. 177,

   183 (S.D. W.Va. 2010) (“[A] party’s duty of reasonable inquiry in responding to


                                          — 18 —
Case 8:19-cv-00710-MSS-TGW Document 341 Filed 09/15/21 Page 19 of 27 PageID 12089




   requests for admissions is similar to its duty in answering interrogatories.”). If

   BHN believes it communicated to Plaintiffs, prior to April 15, 2016, that it

   disputed the accuracy of Plaintiffs’ notices, it should deny the RFA on that basis.

   If BHN does not hold that belief, including because it cannot locate any such

   communications, it should admit the RFA.

         B.     Request for Admission 23

   Request 23: Admit that, prior to April 15, 2016, Bright House never contacted any
   third party to dispute the accuracy of any Infringement Notice sent to Bright House by
   Plaintiffs or on behalf of Plaintiffs.
   Answer: Bright House objects to this Request as overly broad, unduly burdensome,
   irrelevant, and not proportional to the needs of the case. Bright House also objects
   because to answer fully would require Bright House to search and investigate formal
   and informal, recorded and unrecorded communications involving “Bright House
   Networks, LLC, its parents, subsidiaries, affiliates, predecessors, officers, directors,
   agents, employees, and/or any other person or entity currently or previously acting or
   purporting to act on behalf of the defendant” and unlimited unidentified third parties.
   The Request is also vague as to what constitutes notices sent “on behalf of Plaintiffs”.
   Bright House further objects to this Request to the extent it seeks information beyond
   the Discovery Period. Bright House further objects to this Request to the extent it calls
   for a legal conclusion regarding “Infringement Notices.” Bright House further objects to
   this Request to the extent the terms “dispute” and “accuracy” are vague and ambiguous.
   Bright House further objects this Request to the extent that it seeks information already
   produced in response to other discovery requests. Bright House further objects as it has
   always maintained that notices of infringement are merely allegations, not evidence of
   actual infringement or liability. Based on these objections, denied.

         RFA 23 asks BHN to admit that it never contacted any third party to

   dispute the accuracy of Plaintiffs’ infringement notices prior to April 15, 2016.

   This request is relevant and easily answerable for the same reasons as described

   above for RFA 21. 16



   16




                                           — 19 —
Case 8:19-cv-00710-MSS-TGW Document 341 Filed 09/15/21 Page 20 of 27 PageID 12090




   V.        BHN Should Produce in Full Communications Between Non-
             Attorneys That It Has Improperly Withheld or Redacted As
             Privileged.

             A.      Communications Between Non-Attorneys Containing No
                     Request for or Provision of Legal Advice

             In its privilege log dated June 2, 2021, BHN logged 11 documents for which

   there is no attorney listed as author or recipient, and the proffered privilege

   description does not state that the document contains legal advice or work

   product. 17 BHN’s privilege log does not assert that any of these documents reflect

   legal advice or information requested by counsel, and therefore, the log fails to

   show that the elements of the privilege are satisfied. 18

             BHN instead asserts in some instances that these documents obtain

   information for purposes of then seeking legal advice from counsel regarding the

   copyright program. A communication is not privileged, however, simply because

   it gathers factual information that may be provided to an unnamed attorney in a

   separate communication. See, e.g., Burrow v. Forjas Taurus S.A., 334 F. Supp.

   3d 1222, 1237 (S.D. Fla. 2018) (“[T]he fact that these items may have been sent to

   Defendants’ attorneys does not make them privileged.”). These non-attorney

   emails that do not contain or reflect legal advice or work product cannot be


   17   See Ex. L at Rows 37, 90, 151, 200, 204, 270, 307, 308, 309, 310, 314.
   In a final conferral today, BHN represented to Plaintiffs that it plans to produce certain
   documents, including the document reflected in entry 314 of the privilege log, with either no
   privilege redactions or fewer privilege redactions by the end of the day on September 15, 2021.
   See Ex. BB. As of the time of filing of this motion, BHN has not yet produced this document.
   Consequently, Plaintiffs cannot currently evaluate whether a dispute remains with respect to
   this document, but the parties will continue to confer on the issue.
   18   See Ex. L at Rows 37, 90, 151, 200, 204, 270, 307, 308, 309, 310, 314.


                                                  — 20 —
Case 8:19-cv-00710-MSS-TGW Document 341 Filed 09/15/21 Page 21 of 27 PageID 12091




   privileged. See Poertner v. Gillette Co., 2013 WL 12149369, at *3–4 (M.D. Fla.

   Mar. 12, 2013) (routine business and engineering discussions were not privileged

   because non-lawyers merely “contemplated obtaining possible legal advice”).

             Privilege Challenge Example #1:




                                                                         .

             B.     Operational Communications Between Non-Attorneys

             In its privilege logs dated June 2 and June 25, 2021, BHN logged and

   partially withheld at least seven documents that, on the basis of the unredacted

   portions BHN produced, do not appear to be privileged. 19 These communications

   do not include attorneys and appear to discuss BHN’s routine handling of notices

   of copyright infringement by its subscribers—i.e., a business and operational




   19   See Ex. L at Rows 49, 128, 129, 195, 323, 359; Ex. M at Row 1.


                                                  — 21 —
Case 8:19-cv-00710-MSS-TGW Document 341 Filed 09/15/21 Page 22 of 27 PageID 12092




   activity—and not any request for or discussion of legal advice. BHN has failed to

   establish that any privilege applies.

             Privilege Challenge Example # 2:




                                                            BHN redacted part of the

   document, stating that it contains “legal advice of counsel regarding the copyright

   program.” Ex. L at Row 49.




             Privilege Challenge Example #3:




                                                                               . BHN

   claims privilege, stating that the message contains “the legal advice of counsel

   regarding customer communications.”




   20   Reflected in privilege log at Ex. L, Row 128.
   21   Reflected in privilege log at Ex. L, Row 129.


                                                   — 22 —
Case 8:19-cv-00710-MSS-TGW Document 341 Filed 09/15/21 Page 23 of 27 PageID 12093




             Privilege Challenge Example # 4:




                                                      . BHN again asserts the attorney-client

   privilege, stating that the message contains “an email chain with attachment

   reflecting the legal advice of counsel regarding ECAT.” 26




   22   Reflected in privilege log at Ex. M, Row 1.
   23   Reflected in privilege log at Ex. L, Row 359.
   24   Reflected in privilege log at Ex. L, Row 195.
   25   Reflected in privilege log at Ex. L, Row 323.
   26   Ex. L at Rows 195, 323, 359; Ex. M at Row 1.


                                                      — 23 —
Case 8:19-cv-00710-MSS-TGW Document 341 Filed 09/15/21 Page 24 of 27 PageID 12094




   VI.    BHN Must Produce Documents Including Its DMCA Agent Jerry
          Birenz For Which it Failed to Substantiate Any Privilege.

          Jerry Birenz served as BHN’s “DMCA agent,” the agent registered with the

   U.S. Copyright Office, pursuant to 17. U.S.C. § 512, to receive and forward notices

   of infringement from copyright holders to BHN. This is a non-legal role. Indeed,

   many ISPs do not use lawyers as DMCA agents. 27 During the relevant time

   frame, Mr. Birenz also practiced at the law firm Sabin, Bermant, and Gould LLP

   (“Sabin”), where he apparently provided legal counsel to BHN. Mr. Birenz’s roles

   with BHN were separate and distinct, and yet BHN has collapsed them in

   claiming privilege over Mr. Birenz’s communications, and refuses to explain

   which hat he wore with respect to any given communication.

          The attorney-client privilege extends to emails with Mr. Birenz only where

   they reflect the provision of or request for legal advice from Mr. Birenz, acting in

   his capacity as counsel to BHN. If Mr. Birenz’s involvement in any

   communication was in connection with his role as BHN’s DMCA agent or as a

   business advisor, the communications cannot be withheld as privileged. 28



   27 For example, the major ISP Altice USA, Inc. lists its internal internet security department as
   its registered DMCA agent. See Ex. DD.
   28 This motion addresses only whether these materials could have been subject to the attorney-
   client privilege in the first place. As separately set forth in Plaintiffs’ Time-Sensitive Motion to
   Compel Production of Documents and Further Deposition Testimony (ECF No. 338), BHN
   transferred the Sabin firm’s files concerning BHN to Advance Publications, which previously



                                                 — 24 —
Case 8:19-cv-00710-MSS-TGW Document 341 Filed 09/15/21 Page 25 of 27 PageID 12095




             In its privilege logs, BHN has not disclosed which hat Mr. Birenz was

   wearing, nor given Plaintiffs sufficient information to determine that

   independently. 29 Twelve entries on BHN’s June 2, 2021 log and one entry on

   BHN’s July 2, 2021 log include no attorneys other than Mr. Birenz and indicate

   either in the subject line or the privilege description that the communications

   concern BHN’s copyright program and related subjects, which are as likely to be

   non-privileged business or DMCA agent communications as privileged attorney-

   client communications. 30 Because it bears the burden of proving its privilege

   assertions, BHN’s failure to articulate Mr. Birenz’s role waives BHN’s privilege

   claim as to these thirteen documents, and BHN must produce them. In the

   alternative, BHN must produce a revised privilege log specifying Mr. Birenz’s role

   as to each communication.

                                              CONCLUSION

             For the foregoing reasons, Plaintiffs request that the Court issue an order

   compelling BHN to (1) respond to Interrogatories 17 and 24, (2) respond to RFAs

   21, 23, and 51–104, (3) produce the metrics report describing BHN’s handling of

   infringement notices, and (4) to produce, without redactions, the materials

   identified above that it has wrongfully withheld on the basis of privilege.




   held a stake in BHN’s parent company through various intermediaries, which waived any
   otherwise applicable privilege over those files.
   29   See generally Exs. L, N.
   30   See Ex. L at Rows 9, 10, 11, 12, 115, 120, 142, 171, 172, 175, 212, 213; Ex. N at Row 4.


                                                   — 25 —
Case 8:19-cv-00710-MSS-TGW Document 341 Filed 09/15/21 Page 26 of 27 PageID 12096




   Dated: September 15, 2021               Respectfully submitted,

                                            /s/ Neema T. Sahni
   Matthew J. Oppenheim (pro hac vice)     Mitchell A. Kamin (pro hac vice)
   Scott A. Zebrak (pro hac vice)          Neema T. Sahni (pro hac vice)
   Jeffrey M. Gould (pro hac vice)         Hardy Ehlers (pro hac vice)
   OPPENHEIM + ZEBRAK, LLP                 COVINGTON & BURLING LLP
   4530 Wisconsin Ave. NW, 5th Fl.         1999 Avenue of the Stars, Suite 3500
   Washington, DC 20016                    Los Angeles, CA 90067-4643
   Telephone: (202) 621-9027               Telephone: (424) 332-4800
   matt@oandzlaw.com                       mkamin@cov.com
   scott@oandzlaw.com                      nsahni@cov.com
   jeff@oandzlaw.com                       jehlers@cov.com

   David C. Banker                         Jonathan M. Sperling (pro hac vice)
   Florida Bar No. 0352977                 Joshua B. Picker (pro hac vice)
   Bryan D. Hull                           Phil Hill (pro hac vice)
   Florida Bar No. 020969                  COVINGTON & BURLING LLP
   BUSH ROSS, P.A.                         The New York Times Building
   1801 North Highland Avenue              620 Eighth Avenue
   P.O. Box 3913                           New York, NY 10018-1405
   Tampa, FL 33601-3913                    Telephone: (212) 841-1000
   Telephone: (813) 224-9255               jsperling@cov.com
   dbanker@bushross.com                    jpicker@cov.com
   bhull@bushross.com                      pahill@cov.com

                                           Stacey K. Grigsby (pro hac vice)
                                           COVINGTON & BURLING LLP
                                           One CityCenter
                                           850 10th St NW
                                           Washington, DC 20001
                                           Telephone: (202) 662-6000
                                           sgrigsby@cov.com

                                           Attorneys for Plaintiffs




                                     — 26 —
Case 8:19-cv-00710-MSS-TGW Document 341 Filed 09/15/21 Page 27 of 27 PageID 12097




                      LOCAL RULE 3.01(G) CERTIFICATION
         Plaintiffs’ counsel conferred by email and teleconference with BHN’s

   counsel prior to bringing this motion, with respect to the issues raised herein and

   with respect to Plaintiffs’ intent to file this motion. The parties have been unable

   to resolve the issues in this motion.


                                                /s/ Neema. T. Sahni
                                                Neema T. Sahni

                                                Attorney for Plaintiffs


                             CERTIFICATE OF SERVICE

         I hereby certify that on September 15, 2021, I caused the foregoing

   document and all accompanying materials to be filed electronically with the Clerk

   of the Court using the CM/ECF system, which will send a notice of electronic

   filing to all counsel of record registered with CM/ECF.

   Dated: September 15, 2021

                                                /s/ Neema T. Sahni
                                                Neema T. Sahni

                                                Attorney for Plaintiffs




                                           — 27 —
